ON the purchase of certain real estate, part of the purchase-money was paid, and promissory notes, payable at specified times with interest, were given for the residue. The vendor, at the time of the purchase, gave the vendée a title-bond, the condition of which stated that it was agreed between the parties, that if said notes and interest were not paid at maturity the bond should be void and the money paid forfeited to the vendor; or if on payment of said notes and interest as aforesaid, the vendor or his assigns should make a warranty deed in fee-simple for the property to the vendee or his assigns then the bond to be void. Held, that the vendee was not bound to pay the notes, but that he might abandon the contract and forfeit the-money paid.
If there be two pleas to an action, and a demurrer to one be incorrectly sustained, the final judgment in the cause, rendered for the defendant on another plea, will ndt be reversed.